DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/16/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Kent Roberts on 5/5/2022.
The application has been amended as follows: 
Claim 21:
The hand brace of claim 20, wherein the longitudinal bar is positioned relative to the curved bars so that when the cradle is installed on the person’s hand the longitudinal bar extends along the edge of the person’s hand between the wrist crease and the pinky finger.
Claim 47:
The hand brace of claim 39, wherein the substantially parallel segments extend from one of the curved bars.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims filed on 3/16/2022 changed the “first opposing side”, “second opposing side”, and “externally-facing longitudinal edge” to be instead respectively “first opposing bar”, “second opposing bar”, and “rigid longitudinal bar” in the amendments for independent claims 1, 20, and 39. The primary prior art of Gaylord (US 20110046530 A1) does not provide for any form of a hand brace incorporating the “sides” to instead be “bars”, and there is no apparent way to modify Gaylord to be as such without destroying the device. Neither does the previous relied on Thibodo (US 6520925 B1) provide for the newly amended claim language.
There are some general braces/splints such as that of Summit (US 20130150762 A1), Lee (US 4854310 A), Gray (US 5836902 A), Kifferstein (US 4070027 A), Daneman (US 5409451 A), and Karashin (US 10932940 B2) that could be interpreted as having bars being in their structure. However, none of these inventions really matches with even the hand brace of claims 1, 20, and 39 herein outside of having bars and do not provide for having the claimed cradle with a rigid longitudinal bar 31 with its opposing curved bars 34 as claimed in addition to the function/configured/shaped to language being lacking.
As such the claims filed 3/16/2022 are found as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 3-17, 19-22, 25-60 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/5/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786